PER CURIAM.
This interlocutory appeal is brought by one of several defendants to review an in-junctive order and an order appointing a receiver for that defendant. The receiver was appointed pursuant to the motion of the intervening Florida Securities Commission acting under authority of Sections 517.19(6) and 517.19(7), Fla.Stat., F.S.A.
Appellant contends that the statute does not authorize the injunctive order and the appointment of the receiver, and that if authorized the trial judge has abused the discretion vested in him by the statute. We hold that the record fully sustains the action of the chancellor, and that the statute clearly intended the action taken when necessary or advisable for the purpose of protecting the public.
Affirmed.